1

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7
                          SOUTHERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,                     Case No.: 19cr04512 JAH
10
                                      Plaintiff,
11                                                 ORDER GRANTING JOINT
           v.
12                                                 MOTION [Doc. No. 17]

13   LUIS VASQUEZ-CORTES,
14
                                   Defendant.
15

16
           On December 9, 2019, the United States of America and Defendant LUIS
17
     VASQUEZ-CORTES filed a joint motion to advance the sentencing hearing set for
18
     March 2, 2020, and waived preparation of Defendant’s criminal history report.
19
           IT IS HEREBY ORDERED that the joint motion is GRANTED. Accordingly, the
20
     sentencing hearing set for March 2, 2020, is vacated and rescheduled to December 16,
21
     2019, at 10:30 a.m. The preparation of Defendant’s criminal history report is waived.
22
           IT IS SO ORDERED.
23

24

25   DATED: December 10, 2019
26                                                 ____________________________
                                                   HON. JOHN A. HOUSTON
27                                                 UNITED STATES DISTRICT COURT
28
